DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks of 7 January 2022 have been fully considered.
Applicant argues that Li does not make obvious “determining a second number of candidate words which are the same or semantically related in the plurality of candidate words; and determining the keyword according to the same or semantically related candidate words in response to the second number exceeding a second number threshold.”  Examiner respectfully disagrees.  
Li’s teachings are being used for the purpose that it teaches that in generating TF-IDF scores to determine relevance of text to content, stemming is used before calculating the score in order to provide a more accurate score with respect to the word and the content.  In combination, the TF-IDF scoring of Yang is modified by the stop word removal of Li.  In doing so, the total number of semantically related words is determined, and a TF-IDF score is calculated based on this total number, and this TF-IDF score – the claimed second number – is used to select the stemmed word as the keyword when it has a high TF-IDF score – exceeding a second number threshold.
The amendments fail to integrate the recited judicial exceptions into a practical application for reasons explained in the rejection below.  That the search is a video search is, at best, a recitation of a particular field of use or technological environment, which is not a basis for patentability.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-6, 11, and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1 and 11 recite a computer-implemented method for establishing a content retrieval library, comprising: accessing a computer memory to acquire identity information of content to be processed, the identity information comprising a plurality of information items, and each information item being associated with a portion of the content; determining, by a computer, a keyword corresponding to at least one portion of the content according to the identity information, wherein the keyword comprises a word or a phrase, wherein determining the keyword comprises: determining a first number of target information items associated with the at least one portion of the content from the plurality of information items; and determining the keyword according to the target information items 
The limitation of “determining, by a computer, a keyword corresponding to at least one portion of the content according to the identity information, wherein the keyword comprises a word or a phrase, wherein determining the keyword comprises: determining a first number of target information 
The limitation of “wherein determining the keyword according to the target information items comprises: obtaining at least one candidate word by performing at least one of the following items on the target information items: removing words matched with preset words from the target information items, removing a target information item having a number of words smaller than a number threshold of words from the target information items, removing a punctuation mark from the target information items, and removing words in a predetermined category from the target information items; and determining the keyword according to the at least one candidate word,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses a person keeping a pen and paper tally of how often words appear in danmaku during a portion of video content, and going back and crossing out words in predetermined categories.
The limitation of “wherein the at least one candidate word comprises a plurality of candidate words, and determining the keyword according to the at least one candidate word comprises: determining a second number of candidate words which are the same or semantically related in the 
The limitation of “determining a key character matched with the retrieval term from the content retrieval library,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses a person forming a judgment that a key character matches the retrieval term.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. The claims recite the following additional elements.
The first additional element recited in the claims is “accessing a computer memory to acquire identity information of content to be processed, the identity information comprising a plurality of information items, and each information item being associated with a portion of the content.”  “Accessing a computer memory” and “acquiring” are recited at a high level of generality (i.e., as a 
The second additional element recited in the claims is “storing the keyword and indication information related to the at least one portion of the content into the content retrieval library stored in the computer memory, in an associated manner.”  “Storing” is recited at a high level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The third additional element recited in the claims is “determining a retrieval term according to a query request for a target portion of content.”  “Determining” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The fourth additional element recited in the claims is “acquiring indication information stored in the associated manner with the key character matched with the retrieval term from the content retrieval library.”  “Acquiring” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The fifth additional element recited in the claims is “providing the acquired indication information to indicate the target portion.”  “Providing” is recited at a high level of generality (i.e., as a generic computer function of sending data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The sixth additional element recited in the claims is “providing a video clip based on the acquired indication information.”  “Providing” is recited at a high level of generality (i.e., as a generic computer function of sending data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims are not patent eligible.

Claims 5 and 15 recite generating additional information associated with the at least one portion of the content according to at least one of: a number of times that the keyword appears in the information item associated with the at least one portion, a number of times that the content is viewed, clicked or downloaded, a number of comments on the content, and a score of the content; and storing the additional information and the keyword into the content retrieval library in an associated manner.  
The limitation “generating additional information associated with the at least one portion of the content according to at least one of: a number of times that the keyword appears in the information item associated with the at least one portion, a number of times that the content is viewed, clicked or downloaded, a number of comments on the content, and a score of the content,” as drafted, is directed towards details of a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “generating” in the context of this claim encompasses a person forming a judgment that a key character matches the retrieval term.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. 
The claims recite the additional element of “storing the additional information and the keyword into the content retrieval library in an associated manner.”  “Storing” is recited at a high level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims are not patent eligible.

Claims 6 and 16 recite wherein the indication information comprises at least one of: a link for obtaining the at least one portion of the content; 3Attorney Docket No.: 700265 location information indicating a relative location of the at least one portion in the content; and textual information indicating that the at least one portion is included in the content.

There are no further additional ideas recited to integrate the abstract idea into a practical application or that provide an inventive concept.
The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-6, 11, and 15-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al., Natural Language Processing in “Bullet Screen” Application (hereinafter “Yang”), in view of Li et al., US 2009/0063455 A1 (hereinafter “Li”).

As per claims 1 and 11, Yang teaches:
acquiring identity information of content to be processed, the identity information comprising a plurality of information items, and each information item being associated with a portion of the content (Yang pg. 4), where words/morphemes contained in bullet screen/danmaku are obtained, where these are the claimed identity information (Specification pg. 12 ll. 15-16), where each bullet screen is correlated with a particular timestamp – the claimed portion – of a video (Yang pg. 2, “Show-time”);
determining a keyword corresponding to at least one portion of the content according to the identity information, wherein the keyword comprises a word or phrase (Yang pg. 4), where performing TF-IDF weighting is the determining, wherein determining the keyword comprises: determining a first number of target information items associated with the at least one portion of the content from the plurality of information items (Yang pp 4-5), where a count of occurrences of the word is the first number; and determining the keyword according to the target information items in response to at least one of: the first number exceeding a first number threshold, where this is an optional feature and a ratio of the first number to a total number of the plurality of information items exceeding a ratio threshold (Yang pp. 4-5), where the TF-IDF score is the ratio, where words with a high TF-IDF score are selected as being particularly relevant; and
storing the keyword and indication information related to the at least one portion of the content into the content retrieval library in an associated manner (Yang pp. 4-5), where an index containing an association between Chinese words (i.e., words or morphemes) and postings – specific messages – is created,
determining a retrieval term according to a query request for a target portion of content (Yang pp. 4-5), where terms in the query are identified;
determining a key character matched with the retrieval term from the content retrieval library (Yang pp. 4-5), where an index is used to match terms in the query with postings; 
acquiring indication information stored in the associated manner with the key character matched with the retrieval term from the content retrieval library (Yang pp. 4-5), where postings are retrieved in order to score their associated video;
providing the acquired indication information to indicate the target portion (Yang pp. 5-6), where videos are returned as search results; and
providing a video clip based on the acquired indication information (Yang pg. 1, “While the use of natural language processing on ‘Bullet Screen’ is beneficial to store and organize natural language, as well as provide users with search function to help users find the wonderful part of the video”; pg. 6).

Yang, however, does not teach:
wherein determining the keyword according to the target information items comprises: obtaining at least one candidate word by performing at least one of the following items on the target information items: removing words matched with preset words from the target information items, removing a target information item having a number of words smaller than a number threshold of words from the target information items, removing a punctuation mark from the target information items, and removing words in a predetermined category from the target information items; and determining the keyword according to the at least one candidate word, or
wherein the at least one candidate word comprises a plurality of candidate words, and determining the keyword according to the at least one candidate word comprises: determining a second number of candidate words which are the same or semantically related in the plurality of candidate words; and determining the keyword according to the same or semantically related candidate words in response to the second number exceeding a second number threshold.

The analogous and compatible art of Li, however, teaches performing stop word removal – removing words matched with preset words from the target information items – before performing TFIDF weighting (Li ¶ 0014), where the other features are optional, and teaches stemming as part of a TFIDF process, wherein stemming treats words that are semantically related due to their common stem as equivalent words with a common count (Li ¶ 0014), such that the TFIDF count of the semantically related words – the second number – is counted.

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Li with those of Yang to perform stop word removal before selecting words for the dictionary, and to perform stemming before selecting words for the dictionary, where selecting words to distinguish from other words (Yang pg. 4) is comparing the second number to the second number threshold as claimed, in order to produce a more useable search system that produces better search results,

As per claims 5 and 15, the rejection of claims 1 and 11 is incorporated, and Yang further teaches:
generating additional information associated with the at least one portion of the content according to at least one of:
a number of times that the keyword appears in the information item associated with the at least one portion (Yang pg. 5), where the variance measures the number of times that the keyword appears in a particular portion,
a number of times that the content is viewed, clicked or downloaded, where this is an optional feature,
a number of comments on the content (Yang pg. 5, “Additionally, those videos with relatively more ‘Bullet Screen’ in quantity are more expectable and supposed to be sorted in the preceding place.”), and
a score of the content (Yang pg. 5, “Scorebm25(Q,d)”), where the content d is scored; and
storing the additional information and the keyword into the content retrieval library in an associated manner (Yang pg. 5), where the additional information is stored such that it can be used in scoring a particular video for retrieval.

As per claims 6 and 16, the rejection of claims 1 and 11 is incorporated, and Yang further teaches:
 wherein the indication information comprises at least one of:
a link for obtaining the at least one portion of the content, where this is an optional feature;
location information indicating a relative location of the at least one portion in the content (Yang pg. 2, “Show-time”), where a timestamp indicates a relative location; and
textual information indicating that the at least one portion is included in the content (Yang pg. 6, “Number of the Bullet Screen”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159